Citation Nr: 0302802	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to compensation benefits for additional 
disability of the right hand under the provisions of 38 
U.S.C.A. § 1151, arising from treatment received at a 
Department of Veterans Affairs medical facility in 1998.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to November 
1954.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and December 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In January 1999, the RO denied service connection for 
peripheral neuropathy of the upper and lower extremities and 
positional vertigo as a result of exposure to ionizing 
radiation and chemical exposure (i.e., fuel and carbon 
tetrachloride) and denied entitlement to a disability rating 
in excess of 10 percent for service-connected eczematoid 
dermatitis of both hands.  The veteran perfected an appeal of 
the denial of service connection for peripheral neuropathy.  
He also submitted a timely notice of disagreement with the 
RO's denials of service connection for positional vertigo and 
an increased rating for eczematoid dermatitis of both hands.  
A statement of the case (SOC) addressing these two claims was 
issued in April 2000.  

However, in April 2000 the veteran stated that he wanted to 
cancel his appeal for any conditions as a result of exposure 
to ionizing radiation, i.e., peripheral neuropathy of the 
upper and lower extremities and positional vertigo.  See 
38 C.F.R. § 20.204 (2002); see also 38 C.F.R. § 3.309(d) 
(2002).  He clarified that he was claiming service connection 
for peripheral neuropathy only as a result of lead poisoning.  
He did not submit a substantive appeal concerning the claim 
for an increased rating for eczematoid dermatitis of both 
hands.

In December 2000, the RO denied entitlement to service 
connection for peripheral neuropathy due to lead toxicity and 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a right hand disability.  The veteran perfected an 
appeal of these claims.

The veteran was scheduled to appear at a hearing before a 
hearing officer at the RO in June 2000.  He canceled this 
hearing.  He was also scheduled to appear at a hearing before 
Board in June 2002, but he canceled this hearing as well.

Additional evidence, consisting of a statement from the VA 
Director of Occupational Health and Environmental Medicine 
dated in June 2002, was received at the RO subsequent to the 
issuance of the Statement of the Case (SOC) in August 2001.  
However, remand for a supplemental statement of the case is 
not warranted because the veteran reported in June 2002 that 
he wished to waive RO jurisdiction and wanted his case to be 
forwarded to the Board.  See 38 C.F.R. § 19.31(b)(1) (2002).

Finally, the veteran appears to be claiming entitlement to a 
skin condition of the hands (other than his service-connected 
eczematoid dermatitis) as a result of lead toxicity.  This 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Peripheral neuropathy did not have its onset during 
active service or result from disease or injury in service.

2.  Additional disability of the right hand is not the result 
of VA hospital care, medical or surgical treatment, or 
examination.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
peripheral neuropathy.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).

2.  The veteran is not entitled to compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability of the 
right hand arising from VA hospitalization and medical 
treatment in 1998.  38 U.S.C.A. § 1151 (West Supp. 2002); 
38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the December 2000 
rating decision and August 2001 SOC.  He was specifically 
told about the requirements to establish service connection 
and compensation benefits under 38 U.S.C.A. § 1151 and of the 
reasons that the evidence in his case was inadequate.  The RO 
also requested information from him to support his claim(s) 
in letters dated April 18, 2000, and June 22, 2000.  VA 
further informed the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf by means of 
these letters.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The RO obtained the veteran's 
service medical records, medical records from the Prescott, 
Las Vegas, and Phoenix VA Medical Centers (VAMCs), and 
private treatment records from David A. Thull, M.D. and Karen 
Waters, OTR.  In June 2000, the RO requested that the veteran 
provide a release for his records, i.e., a magnetic resonance 
imaging (MRI) report, from Phoenix Memorial Hospital, but he 
did not comply.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Additionally, the veteran later indicated that while 
he was referred for the MRI, it was not conducted because he 
had a pacemaker.  There is no indication of relevant medical 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded appropriate 
VA examinations in April 2001.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,629.


II.  Service connection for peripheral neuropathy 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for an organic disease of the 
nervous system may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In 1998, the veteran claimed service connection for 
peripheral neuropathy as a result of exposure to chemicals, 
i.e., fuel and carbon tetrachloride, during active service.  
He was attached to an air refueling squadron during active 
service.

The veteran's service medical records reveal no evidence of 
peripheral neuropathy.  On separation examination in November 
1954, he denied experiencing any neuritis.  He reported that 
he had experienced a violent reaction to grease, oil, tars, 
water, etc., and that his hands were in bad shape due to 
dermatitis.  Clinical evaluation revealed a normal neurologic 
system and normal upper and lower extremities.  After service 
upon VA examinations in March 1955 and November 1967, 
neurological evaluation was again normal.

The veteran was examined at the University of Michigan in 
March 1986.  He complained of numbness of his arms and legs 
following a motor vehicle accident.  The examiner could find 
no objective findings suggestive of any organic pathology.

VA outpatient treatment notes disclose that the veteran 
complained of upper and lower extremity numbness in 1997 and 
1998, with findings of decreased sensation in the lower 
extremities.  He was diagnosed as having polyneuropathy of 
unknown etiology.  In August 1997, he said that he had 
numbness in his knees since 1974.  On another occasion, he 
reported having numbness of his hands and feet since 1995. 

Upon VA examination in September 1998, the veteran complained 
of difficulty feeling his legs and feet.  He indicated that 
this started gradually in 1991 in his feet and had advanced 
proximally to involve the area just below the knee.  He had 
the same type of loss of sensation in the palmar aspect of 
his hand and on the dorsal aspect of the hand, but only going 
to the wrist.  The examiner diagnosed peripheral neuropathy, 
cause unknown. 

En electromyogram (EMG) dated in October 1999 revealed severe 
peripheral neuropathy of the right hand.  A VA treatment 
record dated in November 1999 showed that the veteran 
reported numbness of the feet in 1993 and of the hands in 
1997 which had continued.  He was numb up to the knee and to 
the hands without progression, except the left lower lip.  He 
was weak in the leg in 1999 and hands in 1996.  He reported 
being exposed to avionics gasoline in the early 1950s and had 
not been tested for lead.  Nerve conduction velocity (NCV) 
revealed normal right median nerve conduction velocity and 
ulnar motor conductions; however, there was absent right 
median and radial sensory conductions with delay in the right 
ulnar latency, ampere at three microvolt.  The examiner's 
assessment was clinically sensory motor neuropathy, with the 
nerve conduction velocity only suggesting a sensory 
neuropathy.  The examiner said that this could have been 
idiopathic.  Lead level was said to be ok.

Private diagnostic laboratory results dated in November 1999 
showed that the veteran underwent a mineral check and the 
elemental analysis results, in pertinent part, revealed that 
lead content was 0.87, which was within the normal range of 
zero to 1.4.

Treatment records from David A. Thull, M.D. dated in 1999 and 
2000 showed that the veteran reported that he believed his 
peripheral neuropathy was the result of lead poisoning in 
service, but Dr. Thull said that he knew nothing about lead 
poisoning and suggested a referral to a toxicologist.

In an April 2000 statement, the veteran clarified that he was 
claiming service connection for peripheral neuropathy as a 
result of exposure to lead.

A VA medical record dated in April 2000 showed that the 
veteran had a history of four extremity peripheral 
neuropathy.  He reported having been bathed in gasoline in 
B29s in service.  He indicated that he was concerned about 
lead toxicity as a cause of the peripheral neuropathy.  
Testing revealed that lead level was 4.3 on 0-10 scale.  Hair 
analysis showed a result of 8+.  The examiner's assessment 
was history of peripheral neuropathy with multiple potential 
causes and history of potentially excessive lead intake.

On VA peripheral nerves examination report in April 2001, the 
examiner reviewed the veteran's claims file.  The veteran 
reported symptoms of peripheral neuropathy dating back to 
approximately 1992.  He indicated that he believed his 
symptoms were due to lead poisoning as he was "bathed in 
gasoline" while in the service between 1951 and 1954.  He 
denied ever being treated for lead intoxication.  The 
examiner concluded that the veteran did have some mild 
symptoms of a sensory motor neuropathy with high arch feet; 
however, "it was not likely that lead poisoning would cause 
symptomatology like this 35 to 40 years after exposure."  

The VA Director of Occupational Health and Environmental 
Medicine reported in June 2002 that the veteran's diagnosis 
of peripheral neuropathy was well documented on EMG.

The veteran has also submitted numerous treatises which set 
forth the signs and symptoms of lead poisoning.  Some of 
these treatises also suggested a causal relationship of 
peripheral neuropathy with exposure to toxic chemicals, 
including lead.  One also indicated that tetraethyl lead 
found in leased gasoline could be absorbed through the skin.  
Lead could also be absorbed through the inhalation of lead-
containing fumes.

An undated lay statement from R.L.B., a veteran who served 
during a period other than that of the veteran's service, 
shows that it was asserted that the veteran was exposed to 
fuels, oils, and other chemicals on Clark Air Force Base and 
in Okinawa Air Force Base.

For the following reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for peripheral neuropathy. 

The service medical records are negative for any complaints 
or findings of peripheral neuropathy and the veteran does not 
maintain that peripheral neuropathy had its onset during 
active service.  He has given a history of peripheral 
neuropathy only since 1974 and/or the 1990s.  Further, the 
first medical evidence of the presence of this condition was 
shown in 1997, more than 43 years following the veteran's 
separation from service.  

Assuming, without deciding, that the veteran was exposed to 
lead during service, there are no medical opinions contained 
in any of the post-service medical records relating his 
current peripheral neuropathy to any in-service finding or 
event.  To the contrary, a VA examiner in April 2001 
concluded that it was not likely that the veteran's 
peripheral neuropathy was due lead poisoning in service.  
Additionally, the VA examiner in April 2000 did not link the 
veteran's peripheral neuropathy to lead exposure.  Rather, 
this examiner found that the peripheral neuropathy had 
multiple potential causes, despite noting the history of lead 
intake provided by the veteran.  Other examiners have 
described the peripheral neuropathy as idiopathic, or of 
unknown causation.  Dorland's Illustrated Medical Dictionary 
817 (28th ed. 1994).  The veteran has linked his disability 
to active service; however, as a lay person, he cannot offer 
a competent medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Further, the Board is cognizant of the excerpts from articles 
and treatises the veteran provided linking peripheral 
neuropathy to chemical and lead exposure.  However, to the 
extent that the veteran is attempting to extrapolate from 
these sources that in-service lead exposure lead to his 
peripheral neuropathy, such extrapolation would constitute 
nothing more that an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Sacks v. West, 11 Vet. App. 314 (1998).  The opinion by 
the April 2001 VA examiner is found to be more probative 
because it was based upon the specific facts of this case and 
was provided by a medical professional that examined the 
veteran and reviewed the claims file.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy due to lead toxicity.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002). 


III.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a right hand disorder

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  The veteran's claim was filed in 
1999, after this date, and thus the current version of the 
law applies. VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2002); 38 C.F.R. § 3.358 (2002).

Here, the veteran maintains that he has a right hand 
condition due to improper treatment of a hand injury by the 
Prescott and/or Phoenix VAMC.  He maintains that VA failed to 
follow standard procedure by failing to set or operate on his 
hand.  He also contends that he was improperly provided 
finger and wrist splints and given a ball to squeeze for 
physical therapy.  However, the medical evidence does not 
establish that additional right hand disability was the 
result of the 1998 VA treatment.  

The evidence shows that the veteran sought treatment at the 
Prescott VAMC after falling on his right hand on August 23, 
1998.  The assessment was a fracture at the base of the 4th 
metacarpal with no displacement.  The veteran was provided an 
ulnar gutter splint and referred for an x-ray to rule out a 
fracture.  On August 28, he was seen at the Phoenix VAMC.  It 
was noted that he had a fracture of the fourth metacarpal 
head on the ulnar aspect with minimal displacement.  In 
September 1998, he still had edema of the right hand.  An x-
ray revealed mild degenerative arthritis/changes of the right 
hand and spur formation, possible post traumatic, of the 
fourth metacarpal head.  The veteran was provided a sponge 
exerciser for his hand.  

Upon VA examination in September 1998, the veteran was 
diagnosed as having a fracture of the right hand with some 
residual swelling and weakness.  It was noted in December 
1998 that he needed a splint for his right ring finger.

The veteran complained of pain and swelling of the right hand 
and limited range of motion of the fingers in January and 
September 1999.  There was slight dislocation of the right 
ring finger in January 1999, and the examiner told the 
veteran that a patient may have pain and swelling for one to 
two years after an accident.  The veteran was referred for 
physical therapy.  X-rays of the right hand in September 1999 
revealed slight deformity of the bone of the fourth 
metatarsal bone and distal end of the fourth metatarsal bone 
consistent with old fractures.  The fourth metacarpal bone 
was short probably representing prior trauma.  An 
electromyogram (EMG) and nerve conduction studies (NCS) in 
October 1999 revealed severe peripheral neuropathy of the 
right hand.  There was no determination about local 
entrapment syndrome.

In December 1999, the veteran sought treatment for his right 
hand from David A. Thull, M.D.  X-rays revealed that he 
probably had fractures at the bases of the metacarpals ring 
and small fingers with some apparent shortening of the 
metacarpal to the ring finger, which may be post traumatic or 
congenital.  Dr. Thull diagnosed severe contractures of the 
fingers of the right hand.  The veteran was referred for  
physical therapy with Karen Waters, OTR.  On re-evaluation by 
Dr. Thull in February 2000, his hand had improved.  He still 
had ulnar deviation of the ring finger.  It appeared that his 
extensor tendon had centralized and his metacarpal phalangeal 
join had stabilized.  Dr. Thull said that this was most 
likely due to fracture at the base of the metacarpal of the 
ring finger, which was probably a malunion allowing the 
finger to angulate.

Upon VA examination in April 2001, the examiner reviewed the 
claims file.  The examiner diagnosed the veteran as having 
status post fractures of the right hand in 1998, with no 
dislocations as far as he could tell.  The examiner 
concluded, in a June 2001 addendum to the report, that there 
was no evidence showing that the veteran's current right hand 
residuals were more likely than not the result of the 
treatment he received at the VAMC.  

The April 2001 VA examiner's opinion indicating that the 
veteran's right hand residuals were not the result of VA 
treatment was conclusive, based upon review of the complete 
medical records, as well as upon examination of the veteran.  
In view of this, the opinion is highly probative.  There are 
no medical opinions of record refuting this opinion.  While 
the veteran maintains that his right hand disability was 
caused by VA medical treatment in 1998, he is not competent 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Additionally, although there was a settlement of a Federal 
Tort Claim based upon the veteran's allegation that he was 
improperly diagnosed and treated by VA, it was specifically 
noted that the settlement did not represent an admission of 
negligence by VA.  

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that 
additional right hand disability was not the result of VA 
hospital care, medical or surgical treatment, or examination.  
The preponderance of the evidence is against the claim, and 
the benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107 (West Supp. 2002).


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to compensation benefits for additional 
disability of the right hand under the provisions of 38 
U.S.C.A. § 1151, arising from treatment received at a VA 
medical facility in 1998, is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

